Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of                               FILED
establishing the defense of res judicata,                       Aug 09 2012, 9:03 am
collateral estoppel, or the law of the case.
                                                                       CLERK
                                                                     of the supreme court,
                                                                     court of appeals and
                                                                            tax court




APPELLANT PRO SE:                                          ATTORNEYS FOR APPELLEE:

ROBERT OLDHAM                                              GREGORY F. ZOELLER
Pendleton, Indiana                                         Attorney General of Indiana

                                                           J.T. WHITEHEAD
                                                           Deputy Attorney General



                               IN THE
                     COURT OF APPEALS OF INDIANA

ROBERT OLDHAM,                                      )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )   No. 49A02-1106-CR-633
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                      APPEAL FROM THE MARION SUPERIOR COURT
                            The Honorable Lisa F. Borges, Judge
                        The Honorable Stanley E. Kroh, Commissioner
                            Cause No. 49G04-0606-MR-106634


                                          August 9, 2012

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

BAILEY, Judge
                                       Case Summary

          Robert D. Oldham appeals the denial of his motion to correct erroneous sentence. We

affirm.

                                             Issue

          The sole issue for our review is whether the trial court properly denied Oldham’s

motion.

                                Facts and Procedural History

          In 2007, Oldham was convicted in a bench trial of involuntary manslaughter and

carrying a handgun without a license. The trial court sentenced him to forty years

imprisonment. This Court affirmed his convictions on direct appeal in 2008. Oldham v.

State, No. 49A05-0709-CR-500, (Ind. Ct. App. April 11, 2008), trans. denied. In 2011,

Oldham, appearing pro se, filed a Motion to Correct Erroneous Sentence wherein he argued

that the trial court used improper aggravators to enhance his sentence. The trial court denied

the motion, and Oldham appeals.

                                   Discussion and Decision

          A motion to correct erroneous sentence is a statutory remedy that provides prompt,

direct access to an uncomplicated legal process for correcting the occasional erroneous or

illegal sentence. Robinson v. State, 805 N.E.2d 783, 785 (Ind. 2004) (citing Gaddie v. State,

566 N.E.2d 535, 537 (Ind. 1991)). It is appropriate, however, only when the sentence is

erroneous on its face. Robinson, at 787. This statutory remedy is not available when the

claim requires consideration of matters outside the face of the sentencing judgment or


                                               2
proceedings before, during or after trial. Id. For sentencing claims that are not facially

apparent, the motion to correct erroneous sentence is an improper remedy. Id. Such claims

may be raised only on direct appeal and, where appropriate, by post-conviction proceedings.

Id.

       Here, Oldham’s arguments require us to consider matters outside the face of the

sentencing judgment, such as the transcript of the sentencing hearing. Accordingly, Oldham

had no basis for filing a motion to correct erroneous sentence, and the trial court properly

denied it. See Hakim v. State, 806 N.E.2d 774, 775 (Ind. 2004) (concluding that where

Hakim had no basis for filing a motion to correct erroneous sentence, the trial court properly

denied a motion to correct error under the Indiana Supreme Court’s holding in Robinson).

       Affirmed.

RILEY, J., and CRONE, J., concur.




                                              3